Case 8:19-bk-12516-TA                 Doc 350 Filed 02/12/20 Entered 02/12/20 09:51:53   Desc
                                       Main Document     Page 1 of 4


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 TINHO MANG, #322146
   tmang@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Richard A. Marshack
   Chapter 7 Trustee
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 9

10

11    In re                                                  Case No. 8:19-bk-12516-TA
12    ULTIMATE BRANDS, INC.,                                 Chapter 7
13                          Debtor.                          NOTICE OF INCREASED HOURLY
                                                             RATES CHARGED BY MARSHACK
14                                                           HAYS LLP
15                                                           [NO HEARING REQUIRED]
16            NOTICE IS HEREBY GIVEN that effective April 1, 2020, the hourly rates charged by
17 Marshack Hays LLP will increase as follows:

18                ATTORNEYS                        PRESENT RATE              INCREASED RATE
19       Richard A. Marshack                  $650.00                     $650.00
20       D. Edward Hays                       $650.00                     $650.00
21       Chad V. Haes                         $450.00                     $470.00
22       David A. Wood                        $450.00                     $470.00
23       Kristine A. Thagard                  $530.00                     $550.00
24
         Matthew W. Grimshaw                  $500.00                     $550.00
25
         Judith E. Marshack                   $410.00                     $410.00
26
         Laila Masud                          $350.00                     $370.00
27
         Tinho Mang                           $300.00                     $320.00
28

                                                       1
                                       NOTICE OF INCREASED HOURLY RATES
     4847-2042-5140, v. 1
Case 8:19-bk-12516-TA         Doc 350 Filed 02/12/20 Entered 02/12/20 09:51:53         Desc
                               Main Document     Page 2 of 4


 1        PARAPROFESSIONALS
 2       Pamela Kraus                 $270.00                        $270.00
 3       Chanel Mendoza               $240.00                        $250.00
 4       Layla Buchanan               $240.00                        $250.00
 5       Cynthia Bastida              $240.00                        $250.00
 6       Kathleen Frederick           $175.00                        $175.00
 7

 8

 9    DATED: February 11, 2020                  MARSHACK HAYS LLP

10

11                                              By: /s/ Tinho Mang
                                                    D. EDWARD HAYS
12                                                  TINHO MANG
                                                    Attorneys for Chapter 7 Trustee,
13                                                  RICHARD A. MARSHACK

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
                               NOTICE OF INCREASED HOURLY RATES
     4847-2042-5140, v. 1
         Case 8:19-bk-12516-TA                    Doc 350 Filed 02/12/20 Entered 02/12/20 09:51:53                                      Desc
                                                   Main Document     Page 3 of 4

                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): NOTICE OF INCREASED HOURLY RATES
CHARGED BY MARSHACK HAYS LLP will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 12, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 12, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

MAIL REDIRECTED TO TRUSTEE 08/13/19
DEBTOR
ULTIMATE BRANDS INC
30821 SEMINOLE PL
LAGUNA NIGUEL, CA 92677-2456

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  February 12, 2020                  Pamela Kraus                                                /s/ Pamela Kraus
  Date                                Printed Name                                               Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4847-2042-5140, v. 1
         Case 8:19-bk-12516-TA                    Doc 350 Filed 02/12/20 Entered 02/12/20 09:51:53                                      Desc
                                                   Main Document     Page 4 of 4


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Andrew K Alper aalper@frandzel.com, rsantamaria@frandzel.com
        Dana M Andreoli dandreoli@steyerlaw.com, sleshin@steyerlaw.com
        Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        David M Blau dblau@clarkhill.com
        Frank Cadigan frank.cadigan@usdoj.gov
        Caroline Djang caroline.djang@bbklaw.com, evelyn.gomez@bbklaw.com;sansanee.wells@bbklaw.com
        Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        Norma V Garcia ngarciaguillen@garciarainey.com
        Michael J Hauser michael.hauser@usdoj.gov
        M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardi
         s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
        D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
        Joshua J Herndon jherndon@attorneygl.com, pcuevas@attorneygl.com
        Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
        Nicholas S Kanter nkanter@lewitthackman.com
        Andy Kong Kong.Andy@ArentFox.com
        Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
        Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        Douglas M Neistat dneistat@gblawllp.com, mramos@gblawllp.com
        Ernie Zachary Park ernie.park@bewleylaw.com
        Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
        Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Julie J Villalobos julie@oaktreelaw.com, oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
        Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com
        Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4847-2042-5140, v. 1
